                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION
 ADOM MBROSO WATER TRANSPORT                       )
 LIMITED,                                          )
                                                   )
                               Plaintiff,          )
                                                   )      Case No. 6:19-03384-CV-RK
                      v.                           )
                                                   )
 MICHAEL DAVID DISMER,                             )
 WORLDWIDE MARINE                                  )
 CONSTRUCTION, INC., M/V ADOM-                     )
 101,                                              )
                                                   )
                               Defendants.         )
                               ORDER STAYING THE CASE
       Before the Court is Defendant Michael Dismer’s oral motion to stay the case pending the
resolution of criminal proceedings against him. (Doc. 25, minute entry). Plaintiff does not oppose
the motion. Accordingly, and for good cause, the Court STAYS the case pending resolution of
Defendant Dismer’s related criminal proceedings or until further order by the Court.
       IT IS SO ORDERED.




                                            s/ Roseann A. Ketchmark
                                        ROSEANN A. KETCHMARK, JUDGE
                                        UNITED STATES DISTRICT COURT

  DATED: June 16, 2020




          Case 6:19-cv-03384-RK Document 26 Filed 06/16/20 Page 1 of 1
